DETAILED ACTION
	This Office action is responsive to communication received 03/15/2022 – Election; and 03/16/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 15/860,534 01/02/2018 PAT 10874914 which claims benefit of 62/440,886 12/30/2016 and is a CIP of 15/259,026 09/07/2016 PAT 10086240 which is a CIP of 15/255,638 09/02/2016 PAT 10035049 which is a CIP of 15/087,002 03/31/2016 PAT 9914027 which claims benefit of 62/205,601 08/14/2015.
Drawings
The drawings were received on 11/20/2020 (FIGS. 1-45). These drawings are acceptable.  
The drawing was received on 01/14/2021 (NEW SHEET - FIG. 46). This drawing is acceptable.
         Substitute Specification
A substitute specification as well as a marked up copy were received 01/14/2021. These 
documents are acceptable. 
    Information Disclosure Statement
One of the IDS papers received 11/20/2020 contains Cite No. 82, identified as Patent Number RE41577, with an Issue Date of 2010-08-24 and a Patentee named McLean et al. This patent is styled, “High Power Density Fuel Cell Stack Using Micro Structured Components”. The significance of the document as it relates to the claimed invention is not understood. This document has been marked as “considered” only to the extent that the Patent Number, the Issue Date and the Patentee listed on the IDS are in agreement with PTO records.
    Response to Election/Restrictions
Applicant's election with traverse of Species I (claims 23-38) in the reply filed on 03/15/2022 is acknowledged.  The traversal is on the ground(s) that Species I and Species II are not mutually exclusive configurations and that the claims associated with Species I and Species II overlap in scope.  The applicant argues that Species II is a subcombination of Species I.  Additionally, the applicant argues that the subject matter of Species I-III is sufficiently related so as not to impose an undue burden to examine the claims of all of Species I-III.  
Applicant’s arguments have been considered and are deemed persuasive.  Accordingly, the previous requirement for an election of species has been withdrawn.  An action on the merits of all of claims 23-42 is being presented, herein below.
      Status of Claims
	Claims 23-42 remain pending. 
FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,874,914.  For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 23-42, it is clear that all of the elements of instant claims 23-42 are to be found in patent claims 1-20.   The difference between instant claims 23-42 of this application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 23-40.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 23-42 are anticipated by claims 1-20 of the patent, claims 23-40 are not patentably distinct from claims 1-20 of the patent.   By way of example only, features of the body, the crown opening, the sole opening, the COR, the head-shaft connection, the density of the crown and sole composite materials and the ratio of the COR feature length to the offset distance, as set forth in the instant claims 23 and 39, is encompassed by the language in at least claims 1, 17 and 20 of the ‘914 patent.  By way of another example, the limitations concerning the material of the body, the volume of the club head, and the area of both the crown insert and the sole insert, as set forth in the instant claims 25, 33, 34 and 36, is encompassed by at least claims 10, 13 and 14 of the ‘914 patent.  Looking at another example, the features that the COR feature is a channel or a through slot, as required by instant claims 37-38 is encompassed by claims 15-16 of the ‘914 patent.   Still another example reveals that the features related to the weight member attached to the sole, as required by instant claims 26-31, are encompassed by at least claims 1, 4, 5, 8, 11 and 17-19 of the ‘914 patent. 
Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related patents and copending application listed herein below. While no double patenting rejections based on the patents and copending application listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents and copending application listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related patents and copending application identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the patents and copending application listed below conflict, or do not conflict, with the claims of the instant application.
USPNs: 10293225; 10046212; 11179610; 11331548 and 11077344
United States Patent Application Serial Number: 17/722632

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24, 26-32, 35 and 37- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent (US PUBS 2014/0080628) in view of Beach (USPN 8,430,763), Lee (USPN 7,993,216), Shear (USPN 7,582,024) and DeShiell (USPN 7,261,646). 
As to claims, 23, 32, 37, 38, 39 and 40, Sargent shows a golf club head (300) comprising: a body having a face (310), a crown (FIG. 1A) and a sole (350) together defining an interior cavity (FIGS. 58, 68). Sargent also shows a heel opening located on a heel end of the body, the heel opening configured to receive a fastening member; and a head-shaft connection system including a sleeve (100; FIG. 3) that is secured by the fastening member in a locked position, the head-shaft connection system configured to allow the golf club head to be adjustably attachable to a golf club shaft in a plurality of different positions resulting in an adjustability range of different combinations of loft angle, face angle, or lie angle.  See FIGS. 2 and 17-20 along with paragraphs [0221-0247] in Sargent. 
Sargent lacks “at least one crown opening and at least one crown insert attached to the body and covering the at least one crown opening; at least one sole opening and at least one sole insert attached to the body and covering the at least one sole opening”…”wherein the at least one crown insert formed from a composite material having a density between 1 g/cc and 2 g/cc; wherein the at least one sole insert formed from a composite material having a density between 1 g/cc and 2 g/cc”. Lee shows an arrangement in which the crown is provided with an opening and an insert fitted therein so that the weight of the club head may be more strategically located and varied. Inserts of lighter weight in the crown, for example, help to lower the center of gravity, according to Lee (i.e., col. 12, lines 31-53; FIG. 7).  In view of the patent to Lee, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device in Sargent by including an opening within the crown and attaching an insert within this opening to yield the predictable result of enabling the weight of the club head to be more selectively redistributed.  Lee further shows an arrangement in which the sole is provided with an opening and an insert fitted therein so that the weight of the club head may be more strategically located and varied (i.e., col. 12, lines 31-53; FIG. 8). In view of the patent to Lee, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device in Sargent by including an opening within the sole and attaching an insert within this opening to yield the predictable result of enabling the weight of the club head to be more selectively redistributed.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  
Regarding the claimed density of the material used for the crown and sole inserts, note that DeShiell obviates the use of the material disclosed by the applicant for the crown and sole inserts, namely the use of four plies of uni-tape standard modulus graphite, and recited as a woven layer in claim 32.  DeShiell uses this material for weight savings and comparable strength as compared to metal. See col. 6, lines 26-40; col. 7, lines 22-27 in DeShiell.  In view of the patent to DeShiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the Sargent device by incorporating crown and sole inserts made of a material having a density between 1 g/cc and 2 g/cc to yield the predictable result of a club head with reduced weight and comparable strength and integrity as comparted to a club head fashioned with metallic crown and sole inserts.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”). 
Sargent also lacks ”a coefficient of restitution (COR) feature located on the sole of the golf club head”.  Beach shows that it is old in the art to provide a coefficient of restitution feature in the form of a channel or a slot and located in the sole in order to alter the flexure of the striking face.  The addition of a channel or slot rearward of the striking face enables increased COR by increasing or enhancing the perimeter flexibility of the striking face without the need for increasing the height or decreasing the thickness of the striking face.  See col. 19, lines 39-43; col. 24, lines 38-45 in Beach.  Here, Beach shows a length (Lg) of about 56 mm for the COR feature, as shown in FIG. 14C and also notes a width (Wg) of about 3 mm for the COR feature, as shown in FIG. 13F and as further described in col. 25, line 56.  While the actual offset distance or distance from a leading edge of the club head is not explicitly stated in Beach, one may plainly infer that the offset distance is about 3 mm.  Note In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977), (“the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”). Next, the prior art to Shear is relied upon to teach that an offset distance (D) for a COR feature on the sole may be dimensioned to about within 10 mm of the face (i.e., col. 6, lines 29-42). Shear uses this distance (D) along with a COR length (L) of greater than 15 mm (i.e., again, col. 6, line 29-42 and FIGS. 1-3 and 5).  The size (length and width) as well as the offset distance from the leading edge of the COR feature directly affects the amount of flexure of the face and in turn affects the ball striking characteristics of the face (e.g., increased flexure increases the distance of a struck golf ball and provides a reduction in error for miss-hit shots (i.e., col. 6, lines 5-28 in Shear)).  With the sizing of the COR feature disclosed by Shear in combination with the disclosure in Beach of the length of the COR feature, applicant’s claimed requirements of “a ratio of the COR length to the offset distance is greater than 4 mm and less than 15 and the offset distance is no less than 4 mm and no more than 12.5 mm”, as recited in instant claims 23 and 39, is satisfied (i.e., both Beach and Shear disclose hollow metal wood-type club heads, with the COR feature extending across a substantial distance of the heel-toe- dimension, as shown in FIG. 2 in Shear and FIG. 13C in Beach, and using a length (Lg) of 56 mm from Beach and an offset (D) of about 10 mm as gleaned from Shear, the ratio of COR length to offset distance may be calculated as 5.6).  Here, note that Beach obviates the use of a channel or a through-slot configuration for the COR feature.  See col. 4, lines 33-40.  Also, FIG. 12A in Beach shows a channel shape, while FIG. 16 in Beach shows a slot (312).  Thus, in view of the patents to Beach and Shear, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sargent by including a COR feature in the sole in the form of either a channel (instant claim 37) or a slot (instant claim 38) and to size the COR feature and locate the COR feature at a suitable offset distance from the leading edge, with there being a reasonable expectation of success that the flexibility of the striking face would have been enhanced without further modifications to the striking face per se.  The addition of this feature (i.e., a COR feature located on the sole of the golf club head) to the club head of Sargent would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 24, based upon the combined showings of Beach and Shear and the position of the hosel, and considering a hosel axis passing through the sole member, and further considering the position of the COR feature identified in each of Beach (FIG. 13C) and Shear (FIGS. 5 and 7), it is clear that Beach together with Shear obviates placement of COR feature on the sole such that the COR feature is separated from the heel opening defined in Sargent by a first portion of the sole.  
As to claims 26, 27 and 29-31, note that Sargent shows a sliding weight track (FIG. 93B) and at least one weight member (9340; FIG. 97A) movably positioned within the sliding weight track (FIG. 93B).  The at least one weight member may be positioned in each of a first position and a second position (instant claim 27), with the first position capable of being oriented adjacent the heel and the second position capable of being defined toe-ward of the first position (i.e., FIGS. 93, 99 and 100 in Sargent show that the weight assembly (9340) may be attached to the sole located along a heel-toe direction at various locations), as required by instant claim 31. In Sargent, adjusting the position of the at least one weight member within the sliding weight track produces a change in the head origin y-axis (CGy) coordinate of between 2.0 mm and 6.0 mm throughout the adjustability range (see paragraph [0466]), as required by instant claim 29.  In Sargent, adjusting the position of the at least one weight member within the sliding weight track produces a change in the head origin y-axis (CGy) coordinate of less than 1.0 mm throughout the adjustability range (see paragraph [0466]), and produces a change in the head origin x-axis (CGx) coordinate of at least 4.0 mm throughout the adjustability range (see paragraph [0465]), as required by instant claim 30. 
As to claim 28, given the fact that the teaching reference to Sargent is directed to a mass assembly comprising a weight of between about 5 grams and 25 grams and situated to lower the center of gravity (i.e., see paragraphs [0459] – [0463]), and considering that Beach similarly provides for weight ports in the sole to contain weights having a mass between about 0.5 gram to 20 grams (i.e., col. 13, lines 52-57) so as to maintain a lower center of gravity, and with further reference to Lee, which clearly stipulates that the non-metallic portions of the club head body (i.e., the crown and sole inserts) are made of lighter materials than the metallic portions of the club head body in order to strategically weight the club head to improve the flight trajectory of a struck ball, it is clear that even though Sargent does not explicitly disclose that “a mass of the at least one weight member exceeds the combined mass of the crown insert and the sole insert”, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the Sargent device, which has been modified to include crown and sole inserts of non-metallic materials, to provide that the at least one weight member exceeds the combined mass of the crown and sole inserts in order to help maintain a lower center of gravity, with there being a reasonable expectation of success that a lower center of gravity would have yielded enhanced ball striking characteristics (e.g., increased ball flight trajectory and increased distance of a struck golf ball). 
As to claim 35, Beach obviates that the sole and crown portions may include a thickness of about 1 mm (col. 5, lines 39-53).  Note that Beach provides for at least the crown insert to similarly include a thickness of about 1 mm and that the insert, with the insert constructed from the claimed uni-tape standard modulus graphite material, maintains the strength of an all-metal shell while providing a reduction in overall club head weight. Thus, it would appear that fashioning both the crown and sole inserts in the modified Sargent device to include a thickness ranging from 0.195 mm to 0.9 mm to maintain the strength and integrity of the hollow shell while enabling the club head weight to be modified would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  Further, note that DeShiell obviates the use of the material disclosed by the applicant for the crown and sole inserts, namely the use of four plies of uni-tape standard modulus graphite, as recited in claim 35.  DeShiell uses this material for weight savings and comparable strength as compared to metal. See col. 6, lines 26-40; col. 7, lines 22-27 in DeShiell.  
As to claim 41, Sargent shows a golf club head (300) comprising: a body having a face (310), a crown (FIG. 1A) and a sole (350) together defining an interior cavity (FIGS. 58, 68). Sargent shows a sliding weight track (FIG. 93B) and at least one weight member (9340; FIG. 97A) movably positioned within the sliding weight track (FIG. 93B).  The weight track and the at least one weight are on the sole portion and thus the at least one weight member is “attached to the golf club head below the cover”, as recited. 
Sargent lacks “at least one crown opening and at least one crown insert attached to the body and covering the at least one crown opening; at least one sole opening and at least one sole insert attached to the body and covering the at least one sole opening”…”wherein the at least one crown insert formed from a composite material having a density between 1 g/cc and 2 g/cc; wherein the at least one sole insert formed from a composite material having a density between 1 g/cc and 2 g/cc”. Lee shows an arrangement in which the crown is provided with an opening and an insert fitted therein so that the weight of the club head may be more strategically located and varied. Inserts of lighter weight in the crown, for example, help to lower the center of gravity, according to Lee (i.e., col. 12, lines 31-53; FIG. 7).  In view of the patent to Lee, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device in Sargent by including an opening within the crown and attaching an insert within this opening to yield the predictable result of enabling the weight of the club head to be more selectively redistributed.  Lee further shows an arrangement in which the sole is provided with an opening and an insert fitted therein so that the weight of the club head may be more strategically located and varied (i.e., col. 12, lines 31-53; FIG. 8). In view of the patent to Lee, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device in Sargent by including an opening within the sole and attaching an insert within this opening to yield the predictable result of enabling the weight of the club head to be more selectively redistributed.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  
Regarding the claimed density of the material used for the crown and sole inserts, note that DeShiell obviates the use of the material disclosed by the applicant for the crown and sole inserts, namely the use of four plies of uni-tape standard modulus graphite, and recited as a woven layer in claim 32.  DeShiell uses this material for weight savings and comparable strength as compared to metal. See col. 6, lines 26-40; col. 7, lines 22-27 in DeShiell.  In view of the patent to DeShiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the Sargent device by incorporating crown and sole inserts made of a material having a density between 1 g/cc and 2 g/cc to yield the predictable result of a club head with reduced weight and comparable strength and integrity as comparted to a club head fashioned with metallic crown and sole inserts.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”). 
Sargent also lacks ”a coefficient of restitution (COR) feature located on the sole of the golf club head”.  Beach shows that it is old in the art to provide a coefficient of restitution feature in the form of a channel or a slot and located in the sole in order to alter the flexure of the striking face.  The addition of a channel or slot rearward of the striking face enables increased COR by increasing or enhancing the perimeter flexibility of the striking face without the need for increasing the height or decreasing the thickness of the striking face.  See col. 19, lines 39-43; col. 24, lines 38-45 in Beach.  Here, Beach shows a length (Lg) of about 56 mm for the COR feature, as shown in FIG. 14C and also notes a width (Wg) of about 3 mm for the COR feature, as shown in FIG. 13F and as further described in col. 25, line 56.  While the actual offset distance or distance from a leading edge of the club head is not explicitly stated in Beach, one may plainly infer that the offset distance is about 3 mm.  Note In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977), (“the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”). Next, the prior art to Shear is relied upon to teach that an offset distance (D) for a COR feature on the sole may be dimensioned as about within 10 mm of the face (i.e., col. 6, lines 29-42). Shear uses this distance (D) along with a COR length (L) of greater than 15 mm (i.e., again, col. 6, line 29-42 and FIGS. 1-3 and 5).  The size (length and width) as well as the offset distance from the leading edge of the COR feature directly affects the amount of flexure of the face and in turn affects the ball striking characteristics of the face (e.g., increased flexure increases the distance of a struck golf ball and provides a reduction in error for miss-hit shots (i.e., col. 6, lines 5-28 in Shear)).  With the sizing of the COR feature disclosed by Shear in combination with the disclosure in Beach of the length of the COR feature, applicant’s claimed requirements of “a ratio of the COR length to the offset distance is greater than 4 mm and less than 15 and the offset distance is no less than 4 mm and no more than 10 mm” is satisfied (i.e., both Beach and Shear disclose hollow metal wood-type club heads, with the COR feature extending across a substantial distance of the heel-toe- dimension, as shown in FIG. 2 in Shear and FIG. 13C in Beach, and using a length (Lg) of 56 mm from Beach and an offset (D) of about 10 mm as gleaned from Shear, the ratio of COR length to offset distance may be calculated as 5.6).  Here, note that Beach obviates the use of a channel or a through-slot configuration for the COR feature.  See col. 4, lines 33-40.  Also, FIG. 12A in Beach shows a channel shape, while FIG. 16 in Beach shows a slot (312).  Thus, in view of the patents to Beach and Shear, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sargent by including a COR feature in the sole and to size the COR feature and locate the COR feature at a suitable offset distance from the leading edge, with there being a reasonable expectation of success that the flexibility of the striking face would have been enhanced without further modifications to the striking face per se.  The addition of this feature (i.e., a COR feature located on the sole of the golf club head) to the club head of Sargent would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Moreover, given the fact that the teaching reference to Sargent is directed to a mass assembly comprising a weight of between about 5 grams and 25 grams and situated to lower the center of gravity (i.e., see paragraphs [0459] – [0463]), and considering that Beach similarly provides for weight ports in the sole to contain weights having a mass between about 0.5 gram to 20 grams (i.e., col. 13, lines 52-57) so as to maintain a lower center of gravity, and with further reference to Lee, which clearly stipulates that the non-metallic portions of the club head body (i.e., the crown and sole inserts) are made of lighter materials than the metallic portions of the club head body in order to strategically weight the club head to improve the flight trajectory of a struck ball, it is clear that even though Sargent does not explicitly disclose that “a mass of the at least one weight member exceeds the combined mass of the crown insert and the sole insert”, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the Sargent device, which has been modified to include crown and sole inserts of non-metallic materials, to provide that the at least one weight member exceeds the combined mass of the crown and sole inserts in order to help maintain a lower center of gravity, with there being a reasonable expectation of success that a lower center of gravity would have yielded enhanced ball striking characteristics (e.g., increased ball flight trajectory and increased distance of a struck golf ball). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A recitation that “the crown insert has an area of at least 3,000 mm” sets forth an open-ended numerical range that renders this particular claim indefinite. The language in the specification at paragraph [00273] states “the area of the crown insert 1412 is at least 3,000 mm2, 3,500 mm2, 3,750 mm2. or 4,000 mm2, which sets forth several examples for the value of the crown area. Here, the phrasing of the area of the crown insert in claim 42 appears to only set forth an example with no upper limit and thereby leads to confusion over the intended scope of the claim.  For example, there is no way for the skilled artisan to have understood exactly to what size the crown insert should have been dimensioned, when considering that other factors as disclosed by the applicant, such as the material of the body, the volume of the club head body, the dimensions of the sole insert, the mass of the sole insert and the relationship between the size of the crown insert and the size of the sole insert serve to guide the skilled artisan in designing the club head.  Here, with a recitation of only the size and mass of the crown insert, the skilled artisan would have been at a loss to understand the metes and bounds of the claimed invention insofar as the language “the crown insert has an area of at least 3,000 mm” (emphasis added). 

     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711